DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination. Claims 1-3, 5, 9 and 13 were amended in the instant response dated 6 September 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 6 September 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 3-5 under 35 U.S.C. 112(b) is WITHDRAWN as claims 3 and 5 refer properly to a Markush group.

The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) over Chua is WITHDRAWN over the instant amendment requiring functionalizing of the graphene which Chua does not expressly state. As is the dependent rejection of claim 12 under 35 U.S.C. 103 over Chua.
The traversal also noted that Chua “discloses applying a transfer structure to a thin film. Chua at [0067] discloses that ‘the transfer structure 200 comprises a film contact layer 202 and a support layer 204’ Chua’s film contact layer ‘may have a thickness of about 10-5000 nm’ . . . support layer ‘may have a thickness of 100 microns- 10 mm’ . . . As such Chua’s transfer structure falls outside of the 10 to 100 nanometer range required by claim 1” (Remarks at 6-7). This is not persuasive as the contact layer is the fluoropolymer and it overlaps the range claimed of 10-5000 nm (claimed ~10~100 nm), this is not the entire film structure as the traversal alleges.

The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) over Song is WITHDRAWN over the instant amendment requiring functionalizing of the graphene which Song does not expressly state. As is the dependent rejection of claim 12 under 35 U.S.C. 103 over Song.
The traversal also notes that the TEFLON layer of Song is 200 nm thick, which is persuasive. The usage of thinner films is not for a transfer structure. Accordingly, the rejection of claims 13-20 under 35 U.S.C. 103 over Song in view of either Uddin or Gutes are both WITHDRAWN also as they do not correct the fluoropolymer film thickness.

The rejection of claims 13-20 under 35 U.S.C. 103 over Chua in view of Uddin is MAINTAINED and updated below to reflect the instant amendment.
The traversal was made en masse over Chua which was responded to above.

The rejection of claims 13-20 under 35 U.S.C. 103 over Chua in view of Gutes is MAINTAINED and updated below to reflect the instant amendment.
The traversal was made en masse over Chua which was responded to above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Gutes.
Regarding claims 1, 2, 8, 9 and 13, Chua discloses a method for producing a graphene film (while gas sensor is not expressly stated, a bio-sensor is disclosed, [0071] which meets the broadest reasonable interpretation covering a gas sensor though this is also intended use of the graphene, see MPEP 2111.02) comprising:
Forming a graphene layer on a copper substrate (Chua at [0082]);
Applying a fluoropolymer coating layer over the graphene layer (Chua at [0099]) having a thickness of 10-5000 nm thick polymer film is utilized (Chua at “Claim 13”) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Removing the copper substrate (Chua at [0068], using ferric chloride);
Transferring the graphene layer and fluoropolymer coating layers onto a transfer substrate such that the graphene layer is disposed on the transfer substrate and the fluoropolymer layer is disposed on the graphene layer (Chua at [0071]-[0074]); and
Removing the fluoropolymer coating layer ([0075]).
However, Chua does not expressly state functionalizing the graphene.
Gutes in a method of growing graphene that is then transferred discloses functionalization of the graphene with metal nanoparticles (Gutes at 439 L col)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chua in view of the functionalization of the graphene of Gutes. The teaching or suggested motivation in doing so being hydrogen sulfide detection (Gutes at 439 R col).
With respect to claim 3, AF2400 can be utilized which is the tradename for the claimed fluoropolymer.
As to claim 4, copolymers can be utilized, furthermore AF2400 is utilized so this claim is met as dioxole to TFE is present at 1:99-99:1 (87% dioxole, Id.).
Turning to claim 5, dissolution in galdenht200 for usage on deposition on the sheet is disclosed (Chua “Example 1”).
With respect to claim 6, the Examiner takes official notice that the solubility of Teflon AF2400 is 1 wt%.
Concerning claim 7, spin coating is utilized (Chua at [0117]).
With respect to claim 10, heating (vis a vis sterilizing) is performed (Chua at [0074]).
Concerning claim 11, perfluoroalkanes are disclosed a solvent {00100], fluoinert FC-75, ‘Example 1”).
As to claim 12, the time for removal before usage would be well within the level of ordinary skill in the art to avoid any unwanted damage to the graphene especially as Chua is concerned with such (Chua at [0108]).
Regarding claims 14-20, Chua discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Uddin.
Regarding claims 1, 2, 8, 9 and 13, Chua discloses a method for producing a graphene film (while gas sensor is not expressly stated, a bio-sensor is disclosed, [0071] which meets the broadest reasonable interpretation covering a gas sensor though this is also intended use of the graphene, see MPEP 2111.02) comprising:
Forming a graphene layer on a copper substrate (Chua at [0082]);
Applying a fluoropolymer coating layer over the graphene layer (Chua at [0099]) having a thickness of 10-5000 nm thick polymer film is utilized (Chua at “Claim 13”) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Removing the copper substrate (Chua at [0068], using ferric chloride);
Transferring the graphene layer and fluoropolymer coating layers onto a transfer substrate such that the graphene layer is disposed on the transfer substrate and the fluoropolymer layer id disposed on the graphene layer (Chua at [0071]-[0074]); and
Removing the fluoropolymer coating layer ([0075]).
However, Chua does not expressly state functionalizing the graphene.
Uddin in a method of gas sensing using graphene on silica discloses functionalization of the graphene (Uddin at 2 R col, while this is done after transfer it has been held that the steps of a method can be prima facie obvious, see MPEP 2144.05, here it is not seen how when the functionalization occurs changes anything).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chua in view of the functionalization of the graphene of Uddin. The teaching or suggested motivation in doing so is tunable selectivity for hydrogen (Uddin at “Abstract”).
With respect to claim 3, AF2400 can be utilized which is the tradename for the claimed fluoropolymer.
As to claim 4, copolymers can be utilized, furthermore AF2400 is utilized so this claim is met as dioxole to TFE is present at 1:99-99:1 (87% dioxole, Id.).
Turning to claim 5, dissolution in galdenht200 for usage on deposition on the sheet is disclosed (Chua “Example 1”).
With respect to claim 6, the Examiner takes official notice that the solubility of Teflon AF2400 is 1 wt%.
Concerning claim 7, spin coating is utilized (Chua at [0117]).
With respect to claim 10, heating (vis a vis sterilizing) is performed (Chua at [0074]).
Concerning claim 11, perfluoroalkanes are disclosed a solvent {00100], fluoinert FC-75, “Example 1”).
As to claim 12, the time for removal before usage would be well within the level of ordinary skill in the art to avoid any unwanted damage to the graphene especially as Chua is concerned with such (Chua at [0108]).
Regarding claims 14-20, Chua discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.

Conclusion
Claims 1-20 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759